157 S.W.3d 725 (2004)
John D. BAILEY, D.O., Appellant,
v.
Dennis J. ABERNATHIE, et al, R. Ray Cunningham, Robert W. Gaines, Thomas R. Highland, Joel T. Jeffries, John T. Oro, Randal R. Trecha, Curators of the University of Missouri, Columbia Orthopedic Group, Llp., Respondents.
No. WD 64070.
Missouri Court of Appeals, Western District.
December 21, 2004.
Motion for Rehearing and/or Transfer Denied February 1, 2005.
Application for Transfer Denied April 5, 2005.
Seth D. Shumaker, Esq., Kirksville, MO, Audrey H. McIntosh, Esq., Jefferson City, MO, for Appellant.
Jeffrey O. Parshall, Esq., Susan F. Robertson, Esq., Columbia, MO, for Respondent Robert Cunningham and Randal Trecha.
Glen R. Ehrhardt, Esq., Columbia, MO, for Respondent Thomas Highland, Columbia Orthopedic Group, Llp, and Joel Jeffries.
William F. Arnet, Esq., Katharine S. Bunn, Esq., Columbia, MO, for Respondent Curators of the University of Missouri, Robert Gaines and John Oro.
*726 Before HARDWICK, P.J., ULRICH and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2005.

ORDER
PER CURIAM.
John Bailey appeals from the entry of summary judgment on his breach of contract claim. Upon review of the record, we find no error and affirm the trial court's judgment. Because a published opinion would have no jurisprudential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
Affirmed. Rule 84.16(b).